Citation Nr: 1135962	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disability with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a cervical spine disability that is related to service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case as there is no evidence of an "in-service event, injury or disease" or an indication that the current cervical spine disability may be related to an in-service event.  The appellant's service treatment records do not indicate that he made any complaints of or received treatment for a cervical spine disability.  At a March 2009 VA examination, the appellant reported that the date of onset for his cervical spine condition was July 1974.  The March 2009 VA examination report reflects that the appellant reported that while playing football, a 250 pound person landed on his back, injuring his ankle, neck and low back.  For the reasons discussed below, the Board finds that the appellant's report of the neck injury to be less than credible.  As a lay person, the appellant is competent to report that he had symptoms of a cervical spine disability in service and following service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the appellant has not made any statements concerning cervical spine symptoms in service or indicating that he has had continuous symptoms of a cervical spine disability since service.  As noted above, the appellant was advised to submit evidence in support of his claim for benefits in the May 2006 VCAA notice letter.  However, the appellant did not submit any evidence or make any statements in support of his claim.  In this regard, it is noted that the duty to assist is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As there is no evidence indicating that the appellant's current cervical spine disability may be related to an in-service event, the Board finds that a VA examination is not needed.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant contends that he is entitled to service connection for a cervical spine disability with radiculopathy.  For the reasons that follow, the Board finds that service connection is not warranted.

The evidence of record reflects that the appellant has a current cervical spine disability.  A May 2005 VA MRI report reflects that the appellant had cervical spondylosis with resultant stenosis.  A March 2007 VA treatment record reflects that the appellant was status-post cervical fusion.  A March 2009 VA examination report indicates the appellant reported having had two surgeries on his cervical spine.  Thus, the evidence indicates the appellant has a cervical spine disability, satisfying the first element of service connection.

The appellant's service treatment records do not reflect that the appellant had any complaints of or treatment for a cervical spine disability.  A May 1974 enlistment examination report reflects that the appellant's spine was normal.  In a May 1974 report of medical history, the appellant denied having a recurrent back pain.  An October 1974 service treatment record reflects that the appellant twisted his left ankle while playing football one and a half months ago.  A December 1974 service treatment record reflects that the appellant reported lower back pain and was diagnosed with acute lumbar spine pain.  However, the appellant's service treatment records do not indicate that he complained of symptoms or injuries relating to his cervical spine.  A June 1975 discharge examination report reflects that the appellant's spine was normal.  It was noted that he had a scar on his neck.  In a June 1975 report of medical history, the appellant denied having recurrent back pain.  

A March 2004 VA treatment record reflects that the appellant's neck was supple with no cervical or supraclavicular lymphadenopathy.  The appellant did not report any pain relating to his neck.  The first evidence of a cervical spine disability is the May 2005 MRI report which indicates that the appellant had cervical spondylosis with resultant stenoses.

In an April 2006 claim, the appellant stated that he tore all the ligaments in his left ankle on the last day of boot camp and served the remainder of his time in the military under the care of a medical profile for the sustained injuries.  A May 2006 report of contact reflects that the appellant wanted to file a new claim for cervical radiculopathy.  The appellant has not made any statements concerning his cervical spine disability and service.  A March 2009 VA examination report reflects that the appellant reported that the date of onset of his cervical spine condition was July 1974.  He stated that he had a neck problem for many years, which became worse 5 to 6 years ago.  He stated that he has had two surgeries fusing C6-7 and C3-4-5.  He reported having headaches and pain with some numbness and tingling in his arms.  The March 2009 VA examination report reflects that the appellant reported that he injured his ankle, neck and low back in service while playing football.  

There is no evidence of a nexus between the appellant's cervical spine disability and service.  The appellant has reported that the onset of his cervical spine disability was in service.  A lay person may be competent to report the etiology of a disability.  However, the Veteran's cervical spine disability, which is typically confirmed by X-rays, is not, in the Board's opinion, the type of disorder which is susceptible to lay diagnosis or lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board does not find that the appellant is competent to report that his cervical spine disability is related to service.

The appellant is competent to report that he had symptoms of a cervical spine disability in service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, although the March 2009 VA examination report indicates that the appellant reported that the onset of his cervical spine condition was in service, he did not specifically state that he had symptoms of a cervical spine disability in service.  The March 2009 VA examination report indicates that the appellant reported that he injured his back while playing football in service.  As noted above, the October 1974 service treatment record reflects that the appellant twisted his left ankle while playing football.  Several other service treatment records address the appellant's left ankle injury.  However, there is no evidence in the appellant's service treatment records indicating that he injured his neck in service, including while playing football.  Although the December 1974 service treatment record reflects that the appellant reported lower back pain, he did not report any neck or cervical spine pain.  Significantly, the June 1975 discharge examination report reflects that the appellant's spine was normal and he denied having recurrent back pain in the June 1975 report of medical history.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cervical spine complaints, symptoms, or findings until nearly thirty years after the period of active service is itself evidence which tends to show that any cervical spine disability did not have its onset in service or for years thereafter.  As the appellant's service treatment records do not support his assertion that he injured his neck in service, and he specifically denied having recurrent back pain in the June 1975 report of medical history, the Board finds the appellant's statement that he injured his neck in service to be less than credible.  

Service connection may be granted upon a showing of continuity of symptoms since service.  Although the appellant is competent to report that he has had symptoms of a cervical spine disability since service, the appellant has not asserted that he has had continuous symptoms of a cervical spine disability since service.  The March 2009 VA examination report only reflects that the appellant stated that he had a neck problem for many years, which became worse 5 to 6 years ago.  The evidence does not indicate that the appellant reported continuous symptoms of a cervical spine disability since service.

Based on the above evidence, the Board finds that the evidence is against the appellant's claim for entitlement to service connection for a cervical spine disability with radiculopathy.  There is no evidence of a nexus between the appellant's current cervical spine disability and service.  There is also no evidence that the appellant's cervical spine disability manifested to a compensable degree within one year of service.  The first evidence indicating that the appellant had a cervical spine disability was the May 2005 MRI report, dated nearly thirty years after the appellant's discharge from service.  The appellant has not asserted that he has had continuous symptoms of a cervical spine disability since service.  Consequently, the Board finds that service connection is not warranted for a cervical spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a cervical spine disability with radiculopathy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


